Bleckley, Chief Justice.
1. The constitutional questions raised by demurrer to the indictment are ruled by the decision in Bell v. The State, this term. The act on which the indictment is based is not unconstitutional for either of the causes-specified in the demurrer. Other questions on the indictment are ruled in principle by Carter v. The State, 68 Ga. 826, Hill v. Mayor of Dalton, 72 Ga. 314, and Williams v. The State, 89 Ga. 483, 16 S. E. Rep. 552. The indictment was not insufficient by reason of any of the deficiencies imputed to it.
2. The accused sought to protect himself under the exception in the statute which allows practicing physicians- to furnish liquors as medicine to their patients under treatment. There was no evidence to uphold this theory save that the person to whom the whisky was furnished said he was sick. It does not appear that any prescription or treatment was applied for, furnished or paid for. The patient selected his own medicine, paid for it, received it and administered it-to himself. The accused, doubtless as matter of form, examined him, and then sold him the whisky. A man professing to be sick wanted whisky because he thought-it would help him; the doctor examined him, but what-he thought, either as to the sickness or the remedy, no one but himself knows or ever knew, save from his own statement at the trial and as might be inferred from the fact that he furnished the whisky and received pay for it. The jury could well conclude that this was more *234like selling whisky than practicing medicine. The exception in the statute does not contemplate that a physician may take a thirsty man under treatment for the sole purpose of supplying him with the desired beverage. But the only ground of the motion for a new trial was that the court erred in overruling the demurrer to the indictment. Of course, there was no error in denying this motion. Judgment affirmed.